DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 12/01/2021, with respect to claims 1-7 and 9-20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 2, 4-6, 8-13, 15, 16, 19 and the 35 USC 103 rejection of claims 3, 7, 14, 17, 18 and 20 have been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising a current transformer windings configured to harvest electrical energy from a power line and allow the WCS to obtain current measurements of the power line; an energy storage device configured to be charged via the current transformer windings; memory; and a processor operatively coupled to the memory, wherein the processor is configured to: ensure that the energy storage device is charged to sample the current repeatedly within a predetermined period of time to obtain measurements at a rate that is sufficient to generate a frequency domain representation of current; obtain the current measurements of the power line via the current transformer windings; store the current measurements over the predetermined period of time in the memory of the wireless current sensor to allow for generation of the frequency domain representation; generate the frequency domain representation of the current on the power line using the current measurements; and send a 
Claims 2-7 and 15 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 9, the prior art of record neither shows nor suggests the combination of method steps of ensuring, via the WCS, that an energy storage device of the WCS is charged to sample current repeatedly within a period of time to obtain measurements at a rate that is sufficient to generate a frequency domain representation of current; obtaining, via the WCS, current measurements indicating current of the power line; storing, via the WCS, the current measurements over the predetermined period of time in memory of the WCS to allow for generation of the frequency domain representation of current; generating, via the WCS, the frequency domain representation of the current on the power line using the current measurements; and sending, via the WCS, a wireless signal indicating results from the frequency domain representation to an intelligent electronic device (IED) that monitors the power line to allow the IED to analyze the results.
Claims 10-14 depend from allowed claim 9 and are therefore also allowed.
With respect to claim 16, the prior art of record neither shows nor suggests the combination of method steps to ensure that an energy storage device of a wireless current sensor (WCS) is charged to sample current repeatedly within a period of time to obtain measurements at a rate that is sufficient to generate a frequency domain representation of current; obtain current measurements of a power line via current transformer windings of the WCS; store, via the WCS, the current measurements over the predetermined period of time in memory of the non-transitory, computer-readable medium of the WCS to allow for generation of the frequency domain representation of the current; generate the frequency domain representation of the current on the power line using the current measurements; and send a wireless signal indicating results from the frequency domain representation to an intelligent electronic device (IED) that monitors the power line to allow the IED to analyze the results for anomalies.
Claims 17-20 depend from allowed claim 16 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PAT 9,194,898 discloses an intelligent electronic device and method thereof.
US PAT 8,924,169 discloses electrical arc detection methods and apparatus.
US PUB 2014/0347069 discloses arc detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached (M-F) flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858